ORDER
Tsoucalas, Judge:
Plaintiffs move this Court to amend the partial judgment, dated August 24, 1992, denying NSK’s motion for partial judgment on the agency record as to Count I of its complaint concerning certain clerical errors in the cost of production reported by NSK for a single cylindrical roller bearing model, to indicate, in accordance with Rule 54(b) of the Rules of this Court, that there is no just reason to delay entry of a final judgment as to this claim. After due deliberation, it is hereby
Ordered that said motion be, and the same is, hereby granted; and it is further
Ordered that the attached Amended Partial Judgment be entered.